DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-3-2021 has been entered.

Response to Arguments
Applicant’s arguments filed 12-3-2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-14 has been withdrawn. However, claim 15 does not include the same limitations as claim1; thereby, the arguments of claim 1 do not apply to claim 15. Appears, that claim 15 is incomplete since it have insufficient antecedent basis. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claim 15 have insufficient antecedent basis. The rest of the claims they share the deficiency by virtue of dependency.
Claim 15 recites the limitation "the second depth cameras" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu 20160375524 in view of McMurrough 20170305694.

As to claim 15, Hsu discloses a method for acquiring three-dimensional (3-D) models of objects, comprising: controlling, by a processor, a first camera group comprising a first plurality of depth cameras; having different overlapping fields of view (see fig. la; par. 0020); to simultaneously capture a first group of images of a first portion of a first object (see par. 0014-0015, 0020, 0025-0026, 0075); computing, by the processor, based on the first group of images, a partial 3-D model representing the first portion of the first object; and detecting defects in the first object based on the partial 3-D model representing the first portion of the first object (see par. 0019, 0025, 0046, 0048-0049); controlling, by the processor, the second depth cameras to simultaneously capture a second group of images of a second portion of the first object [please note that cameras 102a-e can be divided in groups and/or the process can be repeated] (see par. 0014-0015, 0020, 0025-0026, 0061, 0075), computing a partial 3-D model 
As to claims 22-25, Hsu disclose the method of claim 15, further comprising a second camera group comprising: a second plurality of depth cameras having overlapping fields of view, the second depth cameras being spaced apart from the first depth cameras [please note that cameras 102a-e can be divided in groups and/or the process can be repeated] (see par. 0014, 0061); a second processor (see par. 0075); and a second memory storing instructions that, when executed by the second processor, cause the second processor to: control the second depth cameras to simultaneously capture a second group of images of a second portion of the first object; compute a partial 3-D model representing the second portion of the first object 
As to claim 26, Hsu discloses the method of claim 15, wherein the 3-D model is a point cloud (see par. 0013). 
As to claim 27, Hsu discloses the method of claim 15, wherein the 3-D model is a mesh model (see par. 0025).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of McMurrough and further in view of Mirtich RE44,353.

As to claims 16-19 Hsu disclose the method of claim 15, wherein the first camera group further comprises an object in the overlapping fields of view of the first depth cameras, and wherein the first processor is configured to control the first depth cameras of the first camera group to capture images of the object (see par. 0014-0015, 0020, 0025-0026, 0075). Hsu fails to disclose triggers. In an analogous art, Mirtich discloses a first start trigger configured to detect the arrival of an object when the object enters the fields of view of the first cameras, and wherein the first processor is configured to control the first depth cameras of the first camera group to capture images of the object in response to receiving a triggering signal from the first start trigger (see col. 18, lines 26-42), wherein the first camera group further comprises a first stop trigger configured to detect the departure of the object from the overlapping fields of view of the first depth 
As to claims 20, Hsu disclose everything as shown above except for the conveyor system. In an analogous art, Mirtich discloses wherein the conveyor system moves at a non-uniform speed and the objects arrive within the overlapping fields of view of the first camera group at a plurality of different rates, the different rates comprising a maximum burst rate and an associated maximum burst time, and wherein the first memory of the first camera group comprises a buffer having a size sufficient to store images of the objects arriving a maximum burst rate during the associated .

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of McMurrough and further in view of Collet Romea 20140307056.

As to claims 28, Hsu discloses the method of claim 1/15, wherein the depth cameras comprises: a first invisible light two-dimensional (2-D) camera having a first optical axis and a first field of view (see fig. 1 A, par. 0017, 0020); a second invisible light 2-D camera having a second optical axis substantially parallel to the first optical axis of the first invisible light 2-D camera and having a second field of view overlapping the first field of view of the first invisible light 2-D camera (see par. 0020); a color 2-D camera having a third optical axis substantially parallel to the first optical axis of the first invisible light 2-D camera and having a third field of view overlapping the first field of view of the first invisible light 2-D camera (see par. 0020); and a projection source [154] configured to emit invisible light in a portion of the electromagnetic spectrum detectable by the first invisible light 2-D camera and the second invisible light 2-D camera (see par. .

Allowable Subject Matter
Claims 1-14 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 7, please see previous office action mailed 7-7-2021; for amended claim 1, the claim now recites limitations that require the combination of McMurrough and still the combination fails to disclose that the first and second plurality of cameras are non-overlapping between them, another reference would be Boyle 20130242105 which disclose a first and second plurality of cameras are non-overlapping between them, but they are not capturing the same object and one of the ordinary skills in the art would not keep combining references unless hindsight reasoning is used. Therefore, the combination of all claimed limitation has not been nor have been fairly suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647